345 F.2d 530
Edward ELLSWORTH, Warden of the Montana State Prison, and the State of Montana, Appellants,v.Leighton L. ALDEN, Appellee.
No. 19808.
United States Court of Appeals Ninth Circuit.
May 19, 1965.

Appeal from the United States District Court for the District of Montana; W. D. Murray, Judge.
Forrest H. Anderson, Atty. Gen., of Montana, and Donald A. Garrity, Asst. Atty. Gen. of Montana, Helena, Mont., and Donald J. Beighle, Sp. Asst. Atty. Gen. of Montana, Deer Lodge, Mont., for appellants.
William H. Coldiron and John C. Hauck, Butte, Mont., for appellee.
Before HAMLIN, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM:


1
This cause came on to be heard on the record on appeal from the United States District Court for the District of Montana, and was argued by counsel.


2
On consideration whereof, it is ordered and adjudged by this Court that the judgment of the District Court appealed from in this cause be, and it is hereby, affirmed. D.C., 234 F.Supp. 661.